PRESS RELEASE FOR IMMEDIATE RELEASE: Titanium Metals Corporation Three Lincoln Centre 5reeway, Suite 1700 Dallas, Texas 75240-2697 (972) 233-1700 CONTACT: John A. St. Wrba Vice President and Treasurer (972) 233-1700 HAROLD SIMMONS, CHAIRMAN OF THE BOARD, ANNOUNCES A 143, DALLAS, TEXAS October 4, 2011 Harold C. Simmons, the Chairman of the Board of Titanium Metals Corporation (“TIMET”) (NYSE:TIE), announced that TIMET purchased 143,972 shares of its common stock today at an average price of $13.6203 per share (exclusive of commissions). TIMET, headquartered in Dallas, Texas, is a leading worldwide producer of titanium metal products. Information on TIMET is available on its website at www.timet.com. ·····
